Citation Nr: 1522406	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hearing loss disability, and if so whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Although the RO ultimately determined that new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran provided testimony at a videoconference hearing in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A rating decision issued in August 2010 denied service connection for bilateral hearing loss disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  No hearing loss disability was present until more than one year following the Veteran's discharge from service, and the Veteran's current bilateral hearing loss disability is not related to service 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a bilateral hearing loss disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection of a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2012, prior to the initial adjudication of the claim to reopen.

The record also reflects that the service treatment and examination records, VA examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine whether the hearing loss disability is related to service, and the Board finds the July 2013 opinion is adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and properly supported the opinion provided and did not rely solely on the absence of a hearing loss disability at separation.  

Accordingly, the Board will address the merits of the appellant's appeal.

Application to Reopen 
Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a bilateral hearing loss disability was denied in an August 2010 rating decision because the evidence failed to show that the Veteran had been diagnosed with hearing loss and the evidence did not establish a link between any hearing loss and service.  The Veteran was notified of this decision but did not appeal the decision.  

Evidence added to the record after the expiration of the appeal period includes audiometric findings indicating that the Veteran has sufficient hearing impairment to qualify as a disability for VA compensation purposes.  See, e.g., September 2012 VA examination record.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim is reopened.  

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The June 1968 entrance examination indicates that audiometric testing was conducted.  The record reveals pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
NT
-5
LEFT
5
-5
5
NT
0

A June 1969 hearing conservation data report indicates that the Veteran was exposed to noise from working on the flight line.  The record indicates that the Veteran had been in the current job for 10 months and that ear protection was worn.  
Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
15
15
10
10

The estimate of hearing was "fair."  

The April 1972 separation examination record indicates that audiometric testing was conducted.  The record reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The record indicates that the Veteran denied hearing loss.  

A July 2010 VA examination record reveals the Veteran's history of noise exposure from guarding B-52s and firing weapons during service.  He denied use of hearing protection.  He did not report noise exposure outside of military service.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
25
25
25
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  The examiner rendered the opinion that it was less likely as not that the reported hearing loss was due to in-service noise exposure.  The examiner explained that the Veteran had normal hearing at induction and discharge and there was no evidence of hearing loss at the time of service.  

A September 2012 VA examination record indicates that audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
50
50
LEFT
30
40
45
45
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of service "due to the reported time of onset and the noise exposure in those duties that are known to cause hearing loss."  In the "remarks," section, the examiner reported that the Veteran fired weapons during service from his duties as military police and did not use any hearing protection.  The examiner added that the Veteran did not require a hearing conservation program.  The examiner noted that the claims file and medical evidence were not reviewed.  

The examiner provided an addendum opinion in November 2012, after reviewing the claims file and medical records.  At that time, the examiner rendered the opinion that it was less likely than not that the Veteran's hearing loss was the result of the shift change in hearing acuity during service.  The examiner explained that the medical records, including the separation examination, revealed no information regarding hearing loss, that the June 1969 hearing conservation data showed poorer thresholds than those at separation, and that the Veteran had normal hearing documented throughout military service up to 2010.  

A July 2013 VA examination record indicates that the results of audiometric and speech discrimination testing were not reliable.  The examiner explained that the Veteran's responses were very inconsistent and the Veteran indicated that he was able to understand the examiner talking but the test results indicated that the Veteran could not hear any sound at all until 70 decibels.  The examiner explained that although the Veteran had hearing loss, the Veteran's hearing impairment was not as severe as the puretone thresholds shown on audiometric testing.  The examiner reported an inability to provide a medical opinion regarding the etiology of the hearing loss without resorting to speculation because the Veteran's audiometric thresholds were indicative of nonorganic hearing loss.  

Service connection is not warranted for hearing loss because the preponderance of the evidence shows that no hearing loss disability was present in service or until more than one year thereafter and that the current hearing loss is unrelated to service.  

In this regard, the Board notes that the service treatment and audiogram records are silent as to any complaints suggestive of hearing loss; the Veteran denied hearing loss during the separation examination; audiometric testing did not reveal a hearing loss disability, as defined by VA, in July 2010; the initial evidence of hearing loss as defined by VA dates more than 32 years after separation; and the Veteran testified in September 2014 that he did not notice any hearing loss until approximately four or five years after his discharge from service.  

With respect to etiology, the November 2012 VA medical opinion indicates that the Veteran's hearing loss is not related to service.  In explaining how this conclusion was made, the examiner noted the absence of evidence of hearing loss during service.  However, the examiner did not rely solely on the normal limits on audiometric testing during service and at separation; rather, the examiner also relied on the absence of evidence of a hearing loss disability on the examination in 2010.  This is an appropriate, and adequate, rationale for the examiner's opinion.  

The Board acknowledges that the examiner provided an earlier opinion in September 2012 linking the Veteran's hearing loss to service; however, that opinion was provided prior to the examiner's review of the Veteran's pertinent history and was not adequately supported..  The examiner explained that the opinion was based at least in part on the "reported time of onset" but did not note the reported time of onset for the hearing loss.  After reviewing the Veteran's pertinent history, the examiner provided the November 2012 opinion against the claim.  Thus, the Board finds the positive opinion is without probative value.  

Although the appellant might believe that his hearing loss disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his hearing loss disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


